Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to application filed on 07/16/2021 in which claim 1-20 are presented for examination.
					Status of Claims
	2.	Claims 1-20 are pending, of which claim 1, 8 and 15 are in independent form.

Response to Arguments
	3.	Applicant's amendment filed on 07/16/2021 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole.  

	On page 13 of the arguments, the Applicant stated that Amin’s reference does not teach 

“determine an information value of the map in an initial state.   Additionally, this information is not 

generated until after a map is displayed and the user inputs information for a desired ride (e.g., by 

selecting the Request a Sedan button)”.

Examiner respectfully disagrees.  Claims does not clarify what is the initial state.  For instance, display of 

elements 340 or 323 before the user selection of an element can be displaying the selectable elements at 

an initial state.   Applicant already mentioned “information is not generated until after 

a map is displayed and the user inputs information for a desired ride (e.g., by selecting the Request a 

Sedan button)”.  However, the Claims also do not preclude a user input or how the information value is 

generated and therefore, examiner Found the Applicant’s arguments to be unpersuasive.  

While the amendments as presented do not present allowable subject matter, in the interest of compact 

prosecution, examiner feels that a further interview may help to expedite prosecution of the 

application.  Examiner is available for an interview at Applicant's convenience at the number below should 

Applicant wish to discuss the case further.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-10 and 12-18 are rejected under 35 U.S.C 102(a)(1) as being anticipated by  Amin et al. (US PG Pub 2012/0322560) published on May 23, 2013.

As per claim 1, 8 and 15, Amin teaches A system comprising: 
a processor(Para[0025] disclose a processor, as taught by Amin); and 
a memory storing instructions which, when executed by the processor, cause the processor to: receive a geographic location of a mobile device(Fig 3C Para[0028][0073-0074] discloses location of the device, as taught by Amin); 
generate a map of an area surrounding the geographic location of the mobile device, the map displaying indicators of multiple types of vehicles(Fig 3C Para[0028][0073-0075] discloses location of the device on the map and the dynamic graphic vehicle indicator around the location of the mobile device , as taught by Amin);
determine an information value of the map in an initial state (fig 3C-F and 7B discloses graphic 320 displays information such as vehicle type at an initial state , as taught by Amin); 
determine, based on the information value of the map (fig 3C and 3E, 7B displaying information on the map based, as taught by Amin), a first overlaying position of a panel (fig 3C-F displaying amount of information on the map based on the position of the summery panel(e.g. 320, 360) displayed in an overlapping manner, as taught by Amin);  and 
display, on the mobile device, (i) the map in a first subset of the display,(fig 3C, 7B displaying users current location on the map, as taught by Amin), and (ii) the panel in a second subset of the display, wherein the size of the second subset of the display is selected based on [[in]] the first overlaying wherein the panel overlays at least a first portion of the map in the first overlaying position(fig 3E-F, 6A and 7BPara[0079][0107-0109] panel is adjusted corresponding to amount information needs to be displayed and the panel displays in an overlapping manner on the map.  Map view is adjusted based on the size of the panel, as taught by Amin).  

As per claim 2, 9 and 16, Amin teaches wherein the first overlaying position is determined from among a standard position overlaying less than half of the map(fig 3C-D, 7B displaying information on the map based on the position of the mobile device in a overlapping manner, as taught by Amin), a collapsed position overlaying a smaller portion of the map than the standard position, and an expanded position overlaying a majority of the map (fig 6A, as taught by Amin).

As per claim 3, 10 and 17, Amin teaches wherein determining the first overlaying position further comprises at least one of (i) determining that the information value is less than a first predetermined threshold and identifying the expanded position as the first overlaying position (fig 3C-D [0079] displays information on the screen and amount of information less than the size of the size of the display, as taught by Amin), (ii) determining that the information value is greater than the first predetermined threshold and less than a second predetermined 46Lyft No.: L348.USNP00 Attorney Docket No.: 3725060.00012 threshold and identifying the standard position as the first overlaying position, and (iii) determining that the information value is greater than the second predetermined threshold and identifying the collapsed position as the first overlaying position.

As per claim 4, 11 and 18, Amin teaches wherein the information value is determined based on at least one of (i) vehicles currently located near the geographic location of the mobile device (fig 3C e.g. 313 and 315, as taught by Amin), (ii) a previous type of vehicle used by a user associated with the mobile device, and (iii) a predicted destination of the user associated with the mobile device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.	Claims 5, 12 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Amin et al. (US PG Pub 2012/0322560) published on May 23, 2013 in view of Jitkoff (US PG Pub 2012/0131519) published on May 24, 2012.

As per claim 5, 12 and 19, Amin teaches wherein the memory stores further instructions which, when executed by the processor, cause the processor to: 
adjust the size of the second subset of the display based on the second overlaying position, wherein the panel overlays a second portion of the map(fig 3C-D and 6A panel is adjusted corresponding to the information and displayed in a overlapping manner, as taught by Amin).
Amin does not explicitly teach 
detect a user interaction moving the panel with a velocity; 
identify a second overlaying position based on the first overlaying position and the velocity; 
On the other hand, Jitkoff teaches detect a user interaction moving the panel with a velocity(fig 4A-B Para[0006][0008-0009] velocity as having a certain speed and a direction onto the body of the touchpad, as taught by JitKoff) ; 
identify a second overlaying position based on the first overlaying position and the velocity (fig 4A-B Para[0006][0008-0009] velocity as having a certain speed and a direction onto the body of the touchpad. displaying on the graphical display a sliding graphical element that is animated to move from the edge of the display into a body of the display, over a nonmoving element on the display, in response to identifying the dragging input motion , as taught by JitKoff); 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Amin invention with the teaching of Jitkoff because doing so would result in allowing a user to .

5.	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Amin et al. (US PG Pub 2012/0322560) published on May 23, 2013 in view of Cun (US PG Pub 2017/0038948) published on February 09, 2017.

As per claim 6, 13 and 20, Amin teaches wherein the map displays a first vehicle of a first type and a second vehicle of a second type located in the area surrounding the geographic location of the mobile device (fig 3C and 3f displays sedan and black car corresponding to the location of the mobile device, as taught by Amin), and wherein the memory stores further instructions which, when executed by the processor, cause the processor to: 
detect a user interaction selecting the first vehicle (fig 3C e.g. selecting sedan, as taught by Amin); 
identify a second overlaying position associated with the first type of the first vehicle (fig 3C-D, as taught by Amin); and 	
Amin does not explicitly teach 
	adjust the size of the second subset of the display based on the second 	overlaying position, wherein the panel overlays in the second overlaying position.
On the other hand, Cun teaches identify a second overlaying position associated with the first type of the first vehicle(fig 4A-B Para[0058-0060] e.g. user selects a pickup with particular vehicle type displayed around the pickup location, as taught by Cun); and 
adjust the size of the second subset of the display based on the second overlaying position, wherein the panel overlays in the second overlaying position(fig 4A-B Para[0058-0060] e.g. user selects a pickup with particular vehicle type displayed around the pickup location.  After user selects the vehicle type, the device only display the selected driver and arrival time in an overlapping manner, as taught by Cun).


As per claim 7 and 14, the combination of Amin and Cun teaches 
display tab identifiers beneath the map(fig 3A-F, as taught by Amin); 
detect a second user interaction selecting a tab identifier of the tab identifiers (fig 4A-B Para[0059-0060], as taught by Cun); and 
adjust the size of the second subset of the display based on a third overlaying position (fig 3A-C and 6A displays payment confirmation interface after selecting the vehicle, as taught by Amin), wherein the panel overlays in the second overlaying position(fig 4A-B Para[0058-0060] e.g. user selects a pickup with particular vehicle type displayed around the pickup location.  After user selects the vehicle type, the device only display the selected driver and arrival time in an overlapping manner, as taught by Cun).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAYEEZ R CHOWDHURY/             Primary Examiner, Art Unit 2175    
Saturday, September 19, 2021